Citation Nr: 0100104	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder.


FINDINGS OF FACT

1.  By an unappealed decision in June 1994 the Philadelphia, 
Pennsylvania RO (Philadelphia RO) denied entitlement to 
service connection for a back disorder.

2.  Evidence associated with the claims file subsequent to 
the Philadelphia RO's June 1994 denial does not bear directly 
and substantially upon the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Philadelphia RO's June 1994 decision denying 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received since the June 1994 decision is not 
new and material; thus, the claim for service connection for 
a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a back disorder.  However, the Philadelphia RO previously 
had considered this claim and denied entitlement to the 
benefit sought in a June 1994 decision.  The denial was based 
upon the RO finding no causal relationship between a back 
disorder and the veteran's service.  The June 1994 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the Philadelphia RO's 
June 1994 decision included the following:  the veteran's 
service medical records (SMRs), service personnel records, VA 
examination and hospitalization records from April 1973, VA 
treatment records from December 1976 and from July 1993 to 
April 1994, a VA Agent Orange examination report from April 
1980, VA hospitalization records from June 1988 to March 
1989, private hospital records from January 1993 and written 
statements from the veteran himself.  SMRs confirm that the 
veteran once sought and received treatment for low back pain 
after falling down stairs.  The diagnosis was questionable 
nerve root irritation.  The report of the separation physical 
examination disclosed a normal clinical evaluation of the 
veteran's spine.  The first post-service medical evidence of 
a back disorder is noted in VA treatment records from July 
1993, at which time the veteran had reported progressively 
worsening lumbar radiculopathy over 22 years.  The diagnosis 
of L5 radiculopathy, possibly secondary to disc disease, was 
confirmed by a VA treatment record from September 1993.  
There was no medical documentation of record at the time of 
the June 1994 decision which provided evidence of a causal 
connection between a current back disorder and the veteran's 
service.

Evidence added to the record after the Philadelphia RO's June 
1994 decision consists of VA hospitalization, treatment and 
examination records from April 1973 to September 1997, some 
of which are duplicative of those associated with the claims 
file prior to June 1994, and additional written and oral 
statements from the veteran.  These records also include 
medical evidence of a current back disorder including 
degenerative joint and disc disease, but they do not include 
medical evidence of a causal relationship between a current 
back disorder and the veteran's service.  In his several 
written statements and in oral statements to VA health care 
providers, the veteran insisted that he had experienced back 
discomfort continuously since falling down some steps in his 
naval vessel during service.  He also asserted that he had 
received private chiropractic or medical treatment for the 
disorder beginning soon after his separation from service, 
but he was unable to identify the health care practitioners 
who had treated his back and he had no records of their 
treatment.

The Board finds that to the extent the evidence associated 
with the claims file after June 1994 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the Philadelphia RO's June 1994 decision, it cannot 
constitute new and material evidence.  See 38 C.F.R. § 
3.156(a).  The Board also finds that the portion of the newly 
submitted evidence which is neither cumulative nor redundant 
still cannot be new and material because it fails to provide 
evidence of a causal connection between a current back 
disorder and the veteran's period of active service.  Only 
the veteran asserts such a connection.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Essentially, the Board finds that even to the extent that 
recently submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a back disorder and that the June 1994 
decision of the regional office remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for a 
back disorder is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 

